DETAILED ACTION
This office action is in response to the amendment filed on January 10, 2022. Claims 1-4, 6, 7, 10-17 and 24-26 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-14, 17 and 24-26 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Patterson (9381624) in view of Mo (DE202005007853, cited by applicant however translation is included herewith), McGuckin (1590200) and Hui et al. (2013/0032009).

In reference to claim 1, Patterson discloses a bidirectional extraction socket (10) comprising: a driven end (at 35, Figure 1) configured to receive drive power from a “a conventional nut that has been stripped”, see Column 2, Lines 21-23), the fastener having six side faces (see dotted lines in Figure 3 showing six side faces and the examiner notes that any conventional nut could be used including known conventional nuts having four faces [square], six faces [hex], etc.) and a body portion (at 18) extending between the driven end and the drive end (Figure 2) about an axis (i.e. a vertical axis) of the extraction socket (see Figure 5), wherein the drive end comprises a fastener engagement recess (26) extending into the body portion and coaxial with the body portion (Figure 5), the fastener engagement recess being configured to engage with the fastener such that the fastener is drivable in either a clockwise or a counterclockwise direction (because it is capable of being driven in either direction, since all of the previous structural limitations have been met), wherein the fastener engagement recess has six engagement ribs (30, Fugue 3), wherein each engagement rib defines an apex (upper most portion of 30, Figure 3) having a maximum that lies in a straight line (Figures 2, 3 and 5) extending a length (i.e. formed as the length of element 30 extending within section 26, Figure 5) of each engagement rib, wherein the engagement ribs are disposed in pairs (see oppositely disposed pairs of ribs 30 in Figure 3) that extend inwardly toward each other to define an inner diameter between opposing ribs of each pair of engagement ribs (Figure 3), wherein each apex is disposed between concave, arc shaped grooves (at 22) that are symmetrical about the apex of each of the engagement ribs (Figure 3), but lacks, specifically showing that the fastener engagement recess avoids contact with corner portions of the fastener, that the inner diameter is largest at the drive end and  and that each apex has a convex, circular arc shape, wherein a contact area formed by the convex, circular arc shape of each apex is an only area that contacts a side face of the fastener during an extraction of the fastener and only one apex contacts each side face of the fastener during the extraction. However, Mo teaches that it is old and well known in the art at the time the invention was made to provide a socket (20) having a fastener engagement recess (23) that avoids contact with corner portions of a fastener (40, see paragraph 19 of translation and Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener engagement recess, of Patterson, with the known technique of providing a fastener engagement recess that avoids contact with corner portions of a fastener, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the wear against the fastener/nut during normal operation thereby extending the useful life of the device.  In addition, McGuckin teaches that it is old and well known in the art at the time the invention was made to provide a socket (3) having an inner diameter that is largest at a drive end (upper end of 3, Figures 3 and 4) and decreases along at least a portion of a length of engagement ribs (7) extending toward a driven end (at 1, see Figures 3 and/or 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner diameter of the socket, of Patterson, with the known technique of providing an inner diameter of a socket that is largest at a drive end and decreases along at least a portion of a length of engagement ribs extending toward a driven end, from any shape including being convex, circular arc shape, wherein a contact area formed by the convex, circular arc shape (paragraph 31) of each apex is an only area that contacts a side face of a fastener (3) during an extraction of the fastener and only one apex contacts each side face of the fastener during the extraction (Figures 5 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apex of the engagement ribs, of Patterson, with the known technique of providing the apex of the engagement ribs formed as a convex, circular arc shape, wherein a contact area formed by the convex, circular arc shape of is an only area that contacts a side face of a fastener, as taught by Hui et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively and forcibly engages with side surfaces of a nut thereby preventing any unwanted disconnection during normal operation. 

In reference to claim 2, Patterson discloses that the driven end comprises a drive cavity (48) configured to receive a drive projection from a driving tool (Column 2, Lines 32-36, Figure 1). 

	
In reference to claim 4, Patterson discloses that the driven end comprises a drive cavity (18) configured to receive a drive projection from a first type of driving tool (Column 2, Lines 32-36), and wherein a male assembly (outer surface of 35) is disposed proximate to the driven end to interface with a second type of driving tool (46, Figure 1), but lacks, forming the male assembly as a hex assembly. However, Mo teaches that it is old and well known in the art at the time the invention was made to provide a male hex assembly (20) that is disposed proximate to a driven end to interface (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apex of the male assembly, of Patterson, with the known technique of providing a male hex assembly, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively engages with a driving tool during normal operation. 

In reference to claim 6, Patterson shows that each of the arc shaped grooves (22) is formed between the engagement ribs such that each of the arc shaped grooves has a respective length that extends parallel to the axis of the extraction socket (Figures 2 and 3). 



In reference to claim 10, McGuckin shows that an extraction socket can be configured such that a range in lengths of the inner diameter extends over a standard length between side faces of at least one standard size of fastener because the socket tapers inwardly (Figure 4).  

In reference to claim 11, Patterson obviously shows that the at least one standard size of fastener is a metric standard size or a Society of Automotive Engineering (SAE) standard size because the socket, of Patterson, is capable of being used on any type of fastener including fasteners of metric standard sizes or fasteners of (SAE) standard sizes. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). In this situation, because the limitations of the claimed socket have been previously met, any type of fastener could be used with the socket. 

In reference to claim 12, Patterson as modified by McGuckin obviously disclose that the extraction socket is capable of being configured such that a range in lengths of the inner diameter does not extend over a standard length between side faces of at least one  length between side faces of at least one standard size of fastener but is between two adjacent standard sizes of fastener. And, again it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). In this situation, because the limitations of the claimed socket have been previously met, any type of fastener could be used with the socket such that the range in lengths of the inner diameter does not extend over a standard length between side faces of at least one standard size of fastener but is between two adjacent standard sizes of fastener.  

In reference to claim 13, Patterson discloses that each of the engagement ribs is configured to be self-centering relative to a midpoint of a corresponding side face of the fastener (see dotted line in Figure 3) responsive to insertion of the fastener into the fastener engagement recess (Figure 3). 


“a conventional nut that has been stripped”, see Column 2, Lines 21-23), the fastener having six side faces (see dotted lines in Figure 3 showing six side faces and the examiner notes that any conventional nut could be used including known conventional nuts having four faces [square], six faces [hex], etc.) and a body portion (at 18) extending between the driven end and the drive end (Figure 2) about an axis (i.e. a vertical axis) of the extraction socket (see Figure 5), wherein the drive end comprises a fastener engagement recess (26) extending into the body portion and coaxial with the body portion (Figure 5), the fastener engagement recess being configured to engage with the fastener such that the fastener is drivable in either a clockwise or a counterclockwise direction (because it is capable of being driven in either direction, since all of the previous structural limitations have been met), wherein the fastener engagement recess has six engagement ribs (30, Fugue 3), wherein each engagement rib defines an apex (upper most portion of 30, Figure 3) having a maximum that lies in a straight line (Figures 2, 3 and 5) extending a length (i.e. formed as the length of element 30 extending within section 26, Figure 5) of each engagement rib, wherein the engagement ribs are disposed in pairs (see oppositely disposed pairs of ribs 30 in Figure 3) that extend inwardly toward each other to define an inner diameter between opposing ribs of each pair of engagement ribs (Figure 3), wherein each apex is disposed between concave, arc shaped grooves (at 22) that are symmetrical about the apex of each of the engagement ribs (Figure 3), but lacks,  avoids contact with corner portions of the fastener, that the inner diameter is largest at the drive end and decreases along at least a portion of a length of the engagement ribs extending toward the driven end, that the engagement ribs comprise a tapered portion proximate to the drive end and a non-tapered portion extending from the tapered portion toward the driven end, wherein the tapered portion of each of the engagement ribs tapers inward toward the axis of the extraction socket and the non-tapered portion of each of the engagement ribs extends parallel to the axis of the extraction socket, and that each apex has a convex, circular arc shape, wherein a contact area formed by the convex, circular arc shape of each apex is an only area that contacts a side face of the fastener during an extraction of the fastener and only one apex contacts each side face of the fastener during the extraction.  However, Mo teaches that it is old and well known in the art at the time the invention was made to provide a socket (20) having a fastener engagement recess (23) that avoids contact with corner portions of a fastener (40, see paragraph 19 of translation and Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener engagement recess, of Patterson, with the known technique of providing a fastener engagement recess that avoids contact with corner portions of a fastener, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the wear against the fastener/nut during normal operation.  In addition, McGuckin teaches that it is old and well known in the art at the time the invention was made to provide a socket (3) having an inner diameter that is largest at a drive end (upper end of 3, Figures 3 and 
[AltContent: ][AltContent: ][AltContent: textbox (Non-tapered portion)][AltContent: textbox (Tapered portion)]
    PNG
    media_image1.png
    343
    252
    media_image1.png
    Greyscale



In reference to claim 24, Patterson discloses that each of the engagement ribs maintains constant radial spacing between consecutive engagement ribs over the entire length of each of the engagement ribs (Column 2, Lines 24-26). 

In reference to claim 25, Patterson shows that the engagement ribs are spaced radially around the axis of the extraction socket by 60 degrees, because as shown in Figure 3, the fastener has six sides which equal 360 degrees. And, since each rib engages with a point on each side of the six sides, each rib would be spaced 60 degrees from one another in order to equal the required 360 degrees created by the fastener. 

In reference to claim 26, Hui et al. disclose that the apex of each of the engagement ribs has a radius of curvature that could be formed from any shape (paragraph 31), but lack, specifically disclosing that the radius of curvature is not greater than 0.5 mm. However, the applicant fails to provide any criticality in having the radius of curvature being not greater than 0.5 mm or that this specific range provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to In re Aller, 105 USPQ, 233. In this situation, one could form the radius of curvature from any curvature including one being not greater than 0.5 mm depending on the particular size of nut being worked on thereby preventing any unwanted disconnection during normal operation. 

Claims 15 and 16 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Patterson (9381624) in view of Mo (DE202005007853, cited by applicant however translation is included herewith), McGuckin (1590200), Hui et al. (2013/0032009) and Pigford et al. (6877402).

In reference to claims 15 and 16, Patterson discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the engagement ribs taper inward toward the axis of the extraction socket at an angle of between 1 and 3 degrees or between 1 and 5 degrees. However, Pigford et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (2) with engagement ribs (at 16 and/or at 22) with a taper that tapers inward toward an axis of the extraction socket (Figures 4 and 6) at an angle of between 1 and 3 degrees or between 1 and 5 degrees (Column 4, Lines 28-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the taper angle of the engagement ribs, of Patterson, with the known technique of providing engagement ribs that taper inward toward the axis of the extraction socket at an angle of between 1 and 3 degrees or between 1 and 5 degrees, as taught by Pigford et al., and the results would have been predictable. In this situation, . 

Claim 11, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Patterson (9381624) in view of Mo (DE202005007853, cited by applicant however translation is included herewith), McGuckin (1590200), Hui et al. (2013/0032009) and Richardson (CN103072106, cited by applicant).

In further reference to claim 11, Patterson discloses the claimed invention as previously mentioned above and assuming arguendo that lacks providing that the workpiece/fastener is; at least one of a metric standard size or a Society of Automotive Engineering (SAE) standard size, then Richardson is hereby used for such a teaching. Richardson teaches that it is old and well known in the art at the time the invention was made to provide a socket wrench that can be used on workpieces/fasteners of metric standard size or a Society of Automotive Engineering (SAE) standard size (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the workpiece/fastener used for the socket, of Patterson, with the known technique of providing workpieces/fasteners of metric standard size or a Society of Automotive Engineering (SAE) standard size, as taught by Richardson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used of multiple workpieces/fasteners as needed by the user. 

Claim 12, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Patterson (9381624) in view of Mo (DE202005007853, cited by applicant however translation is included herewith), McGuckin (1590200), Hui et al. (2013/0032009) and Putney (7523688).

In further reference to claim 12, Patterson discloses the claimed invention as previously mentioned above and assuming arguendo that lacks providing; that a range in lengths of the inner diameter (i.e. taper angle) does not extend over a standard length between side faces of at least one standard size of fastener, but is between two adjacent standard sizes of fastener, then Putney is hereby used for such a teaching. Putney teaches that it is old and well known in the art at the time the invention was made to provide a socket (Figure 1) having an inner taper which forms the range in lengths of inner diameters, that may be adjusted in size, as needed by the user (see Column 6, Lines 40-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the taper angle (and thus the range in lengths of the inner diameter), of Patterson, with the known technique of providing a taper angle that does not extend over a standard length between side faces of at least one standard size of fastener but is between two adjacent standard sizes of fastener, as taught by Putney, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having the desired taper angle to more effectively accommodate various workpieces/fasteners as needed by the user.

Response to Arguments
Applicant’s arguments with respect to claims filed January 10, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruzicka et al. (5219392) show a fastener engaging socket (20) having various inner engagement ribs (at 15 or 26 or 46) that could be formed from various shapes (Figures 1-26) including convex, circular arc shapes (Figure 13), wherein a contact area formed by the convex, circular arc shape (Figures 13-16). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined the shape of the apex and including a contact area in claims 1 and 14. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723